EXAMINER’S AMENDMENT

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant's election with traverse of Group I comprising claims 1-12 in the reply filed on 07/20/2022 is acknowledged.  The traversal is on the ground(s) that there is no additional search or examination burden if restriction were not required in the case.  

This is not found persuasive because as recited in the restriction requirement dated 05/20/2022 the applicant discloses two separate distinct inventions. The first invention comprising claims 1-12 is directed to an apparatus for a plate advancement mechanism and the second invention comprising claims 13-18 is directed a method of advancing individual roofing plates from a stack. The limitations of an apparatus and a method are weighted and considered differently whereas, in an apparatus the limitations recites specific structural elements which enable and distinguish the invention over the prior art, in a method claim the prominence is on the specific method steps that disclose the process of performing the action by the recited method regardless of the structural elements present.  
As result examining a apparatus and a method in a single application would pose a serious burden of the Examiner. Therefore, method claims 13-18 are restricted and are not treated on the merits.
The requirement is still deemed proper and is therefore made FINAL.


An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.


The application has been amended as follows: 

Claim 1 recites the limitations “the lowermost plate” in line 10.
Amend the limitations to read --a lowermost plate--.

Cancel restricted claims 13-18.


EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE

The following is an examiner’s statement of reasons for allowance: 

The claim 1 is allowable over the prior art of record because the teachings of the references taken as a whole do not show or render obvious the combination set forth, including:

A plate advancement mechanism for separating individual roofing plates from a stack consisting of first roofing plates alternating with second roofing plates, said first and second roofing plates having an indexing edge with an indexing notch and a trailing edge perpendicular to the indexing edge, the indexing notch of the first plates located in a first position along said indexing edge and the indexing notch of the second plates located in a second position along said indexing edge, said plate advancement mechanism comprising:

a body configured to accommodate the stack of roofing plates, said body defining an opening for receiving roofing plates and an opening beneath the stack of roofing plates for dispensing the lowermost plate from the stack;

a shuttle mounted to the body for horizontal movement between a feed position and a plate releasing position, said shuttle including a projection configured to engage the trailing edge of a plate released from the stack onto the shuttle when the shuttle is in the feed position,

an indexer mounted to the body for reciprocal movement parallel to the indexing edge of said roofing plates between a first feed position and a second feed position, said indexer including an indexing tab projecting beneath the indexing edge of said plates, said indexer first feed position aligning the indexing tab with the indexing notch of the first roofing plates and said indexer second feed position aligning said indexing tab with the indexing notch of the second roofing plates;

wherein said indexer alternates between said first feed position and said second feed position in coordination with said shuttle to release the lowermost roofing plate from the stack onto the shuttle by aligning the indexing tab with the indexing notch of the lowermost plate, whereby the indexing edge of the lowermost plate is not supported by the indexing tab and falls onto said shuttle while the next plate in the stack is supported by the indexing tab, the projection of the shuttle engaging the trailing edge of the lowermost plate as the shuttle moves from the feed position to the plate releasing position to separate only the lowermost plate from the stack and move the lowermost plate to the dispensing position…

…in combination with the rest of the claim language is not taught or fairly suggested by the prior art.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAKESH KUMAR whose telephone number is (571)272-8314.  The examiner can normally be reached on M-TH from 8AM-6:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RAKESH KUMAR/           Primary Examiner, Art Unit 3651